SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE ASTERISKS [***]

Exhibit 10.8

AMENDMENT #1 AND ASSIGNMENT AGREEMENT

This AMENDMENT #1 AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
September 25, 2017 (the “Effective Date”), is by and among OASIS PETROLEUM
MARKETING LLC, a Delaware limited liability company (“Shipper”), OASIS MIDSTREAM
SERVICES LLC, a Delaware limited liability company (“OMS”), and BIGHORN DEVCO
LLC, a Delaware limited liability company (“Bighorn”). Shipper, OMS and Bighorn
may be referred to herein individually as a “Party” or collectively as the
“Parties”. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the TSA (defined below).

W I T N E S S E T H:

WHEREAS, OMS (as Carrier) and Shipper are parties to that certain Transportation
Services Agreement, dated May 9, 2016 (the “TSA”);

WHEREAS, OMS desires to assign to Bighorn, and Bighorn desires to take
assignment of, its rights and obligations under the TSA and the Tariff in
accordance with the terms and conditions of this Agreement;

WHEREAS, Shipper has executed this Agreement for purposes of providing its
consent to such assignment of the TSA and the Tariff; and

WHEREAS, following the Effective Date, Shipper and Bighorn agree to amend the
TSA in accordance with the terms of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, the Parties do hereby agree as
follows:

1. Assignment Consent. Shipper hereby consents to the assignment of the TSA and
the Tariff from OMS to Bighorn pursuant to the terms and conditions of this
Agreement.

2. Assignment. OMS hereby assigns all of its rights, title, obligations and
interests in, to and under the TSA and the Tariff to Bighorn as of the Effective
Date.

3. Retained Liabilities; Assumed Liabilities. OMS shall retain any obligations
or liabilities of Carrier arising under or pursuant to the TSA or the Tariff to
the extent attributable to all periods prior to the Effective Date. Bighorn
hereby assumes any obligations or liabilities of Carrier under or pursuant to
the TSA or the Tariff to the extent attributable to all periods on or after the
Effective Date.

4. Amendments to TSA.

(a) As of the Effective Date, OMS, Bighorn and Shipper hereby agree that
Section 3.2 (Extension Term) of the TSA is hereby amended by adding the
following to the end of Section 3.2: “Notwithstanding the foregoing, the Parties
agree and acknowledge that if Shipper exercises its option to extend the Term of
the Agreement pursuant to this Section 3.2, any



--------------------------------------------------------------------------------

obligation of Carrier to continue to provide transportation services pursuant to
the Agreement shall not extend beyond December 31, 2042.”

(b) As of the Effective Date, OMS, Bighorn and Shipper hereby agree that Exhibit
A to the TSA is hereby deleted in its entirety and replaced with the Exhibit A
attached to this Agreement.

5. Effect of Amendment. Except as expressly amended herein, the TSA and the
Tariff shall remain in full force and effect in accordance with its terms. In
the event of any inconsistency or conflict between the terms and conditions of
this Agreement and the TSA or the Tariff, the terms and conditions of this
Agreement shall govern.

6. Notices. The Parties agree and acknowledge that any notices to Carrier under
the TSA shall continue to be delivered in accordance with Section 10.1 of the
TSA; provided that a Carrier’s notice information shall be amended and updated
as follows:

Bighorn DevCo LLC

1001 Fannin, Suite 1500

Houston, Texas 77002

Attn: Richard Robuck

Phone: (281) 404-9602

Fax: (281) 404-9501

Email: rrobuck@oasispetroleum.com

7. Successors and Assigns. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties and their respective successors and permitted
assigns.

8. Modification and Waiver. No supplement, modification, waiver or termination
of this Agreement or any provisions hereof shall be binding unless executed in
writing by the Parties. No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

9. Third Party Beneficiaries. Nothing in this Agreement is intended to or shall
create for or grant to any third person any rights or remedies whatever, as a
third party beneficiary or otherwise, no third person is entitled to rely on any
of the representations, warranties, covenants or agreements contained herein,
and no Party shall incur any liability or obligation to any third person because
of any reliance by such third person on any representation, warranty, covenant
or agreement herein.

10. Governing Law; Jurisdiction; Waiver of Jury Trial. Section 16.3 of the TSA
shall apply, mutatis mutandis, to this Agreement.

11. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute an agreement binding on all Parties, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered effective for all purposes as of the Effective Date.

 

OASIS PETROLEUM MARKETING LLC

By:

 

/s/ Michael Lou

Name:

  Michael Lou

Title:

  Executive Vice President and Chief Financial Officer

 

OASIS MIDSTREAM SERVICES LLC By:   /s/ Greg Hills Name:   Greg Hills Title:  
Senior Vice President Marketing and Midstream

 

BIGHORN DEVCO LLC By:   /s/ Richard Robuck

Name:

  Richard Robuck

Title:

  Senior Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO

AMENDMENT #1 AND ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

TERM AND MINIMUM VOLUME COMMITMENT

 

I. Term (Minimum December 31, 2021 Term): December 31, 2021

 

II. Minimum Volume Commitment and Ramp-Up Volumes (Minimum [***] BPD for Daily
Volume Commitment):

MINIMUM VOLUME COMMITMENT1

 

Contract Year

   Daily Volume Commitment
(BPD)     Annual Commitment2
(Barrels/Contract Year)  

20163

     [***]       [***]  

2017

     [***]       [***]  

2018 - 2021

     [***]       [***]  

2022

    

2023

    

2024

    

20254

    

 

 

 

 

1  Shipper shall have the ability to ramp up its Annual Commitment for 2016 and
2017 upon mutual agreement with Carrier prior to execution of this Agreement,
and then Shipper must hold its Annual Commitment constant in 2018 through 2021.

2  The Annual Commitment for each Contract Year shall equal the Daily Volume
Commitment for such Contract Year multiplied by the number of Days in such
Contract Year.

3  Volumes listed for 2016 are based on an October 1, 2016 Commencement Date and
will be adjusted based on the actual Commencement Date and the Daily Volume
Commitment listed above.

4  Shipper may include Daily Volume Commitments and Annual Commitments for
additional Contract Years if desired.

 

Exhibit A